Title: To George Washington from Benjamin Lincoln, 17 January 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            My dear General
                            Boston Jany 17h 1781
                        
                        I had last evening the honor of your Excellencys favor of the 9th. Our people were thunder struck by the
                            accounts brought by General Knox. I hope they and the several States seeing the evils which will necessarily result from
                            the revolt of the Pennsylvania line will be induced to pursue such measures as shall prevent the like in future by
                            removing in time every just cause of complaint from the minds of the soldiers so that the mischiefs of this infatuated
                            measure may in some degree be compensated by a good flowing from the redoubled exertions of the continent.
                        The assembly of this commonwealth have voted to each non commissioned and soldier who were engaged for the
                            war prior to the fourth day of December last twenty four Dollars as a gratuity for their past services. I suppose that the
                            money will be sent on by General Knox.
                        They have also ordered their committee to purchase immediately fifteen hundred coats to supply our deficiencies
                            in camp—perticular attention will be paid to your Excellency’s directions with respect to the uniform in these as well as to
                            those which shall be given to the levies. I have the honor to be My Dear General with every sentiment of esteem your
                            Excellency’s most obedient servant
                        
                            B; Lincoln
                        
                    